Employer and insurance carrier appeal from an award of compensation made to claimant-respondent. The Industrial Board found that on August 14, 1940, while claimant was engaged in the regular course of his employment and while working as a sprayer spraying picture frame moldings *844with paint, lacquers and varnish, he became disabled as the result of lead poisoning, lead absorption and a toxic condition which he contracted due to the nature of his.employment, which caused his disability for which the award is made. There is ample evidence to support the findings, and the award should be affirmed. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss, Heffernan and Sehenck, JJ., concur. [See post, p. 921.]